Citation Nr: 1515038	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  05-32 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to August 29, 2003 for the award of dependency and indemnity compensation (DIC) benefits based on status as a helpless child.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to March 1945.  He died in January 1959.  The appellant claims as a helpless child of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The appellant's mother filed a claim received on October 30, 1970, seeking recognition of the appellant as the helpless child of a deceased veteran.  

2.  VA sent the appellant's mother a November 1970 letter to her last known address asking her to provide additional evidence.  No response to this letter was received by VA.  

3.  The appellant's claim for recognition as a helpless child of the Veteran was received on August 29, 2003.


CONCLUSION OF LAW

An effective date prior to August 29, 2003 for the grant of DIC benefits as the helpless child of a veteran is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.158, 3.400 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the appellant's claim, VA issued VCAA notice in the form of a March 2005 which informed the appellant of the evidence generally needed to support the claim of DIC benefits.  This notice included information regarding the assignment of an effective date for an award of DIC benefits; what actions he needed to undertake; and how VA would assist him in developing his claim.  While this notice was not issued to the appellant prior to the rating decision on appeal, this issue was subsequently readjudicated in the August 2005 statement of the case; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the appellant's timely disagreement with the effective date assigned following grant of DIC benefits, no additional notice is required regarding this downstream element of the compensation claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an effective date or initial rating that, once initial compensation is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the appellant.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103 , 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met, to the limited extent they apply in this case where the law and not the facts control the decision.  

The appellant seeks an effective date prior to August 29, 2003, for entitlement to dependency and indemnity compensation (DIC) benefits as the helpless child of the Veteran.  

An award of compensation to or for a child, or to or for a veteran or surviving spouse on behalf of such child, on the basis of the child being permanently incapable of self-support (38 C.F.R. § 3.57(a)(3) (2014)) will be effective as follows: in original claims, the date is fixed by 38 C.F.R. §§ 3.400(b) or (c) or 38 C.F.R. § 3.401(b); and in claims for continuation of payments the award is effective as of the child's 18th birthday if the condition is claimed prior to or within 1 year after that date, otherwise the award is effective from the date of receipt of the claim.  38 C.F.R. § 3.403.

In general, the effective date of an award based on a claim for DIC shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a) (2014).  Except as otherwise provided, the effective date of an evaluation and award of DIC will be the date of receipt of claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).  

The provisions of 38 C.F.R. § 3.400(c)(4) address DIC.  This section provides that the effective date of an award of DIC for a child will be the first day of the month in which entitlement arose, if a claim is received within one year after the date of entitlement.  Otherwise, the effective date will be the date of receipt of the claim.  

38 C.F.R. § 3.401(b) address additional awards of compensation for dependents.  This section provides that the effective date of an award will be the latest of: (1) the date of claim, (2) the date dependency arises, (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action, or (4) the date of commencement of the veteran's award. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, though not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

In the present case, on August 29, 2003, VA received a request from the appellant to bring the Veteran's claims file out of retirement in anticipation of a claim for benefits.  On March 4, 2004, VA received an application for DIC benefits from the appellant.  In a March 2004 rating decision, permanent incapacity for self-support of the appellant was recognized by VA, and DIC benefits were granted the appellant.  This award was made effective August 29, 2003.  

The appellant and his representative contend prior claims for DIC benefits as a helpless child were received in 1970 and 2001; thus, an earlier effective date is warranted.  

On October 30, 1970, the appellant's mother, RH, wrote to VA inquiring if she could "draw a check" on the appellant.  She submitted part of a July 1967 doctor's report detailing the appellant's chronic seizure disorder.  The report was incomplete, however, as it was missing the first page.  The record reflects the appellant was born in July 1949 and thus reached his 18th birthday in July 1967.  

The RO sent a November 1970 letter to RH requesting additional information and evidence regarding the claim for recognition of the appellant as a helpless child.  RH was asked to submit statements from physicians or other parties with knowledge of the appellant's condition at age 18.  This letter was sent to RH at "Arkomo, OK 74901."  An additional copy was sent to RH's representative of record at that time.  No further information or evidence regarding this helpless child claim was received from RH or the appellant.  

The appellant contends first that the address used by VA to send the November 1970 letter was incomplete and thus the November 1970 VA letter was likely never received.  The Board notes, however, that while this address appears to lack a house number or street, it is essentially similar to the address previously provided by the appellant's mother as the address of record for the Veteran's family.  In a November 1970 request for approval of school attendance, the appellant's mother listed her address as "General Delivery, Arkoma, Okla. 74901."  The same address was again listed by the appellant's mother in a July 1973 request for approval of school attendance.  As it appears other VA correspondence sent in the same manner to the same address reached the Veteran's family, the Board concludes the November 1970 VA letter did as well.  While the November 1970 letter contains a misspelling of Arkoma ("Arkomo"), the Board does not find this defect sufficient to negate the presumption of administrative regularity.  Furthermore, there is no evidence the letter was returned as undeliverable.  

While the Board is sympathetic to the appellant's contention, there is a presumption of regularity that extends to the administrative functions of the government.  Clear evidence to the contrary is required to rebut the presumption of administrative regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992), the Court applied this presumption of administrative regularity to procedures at the RO (mailing of notice letters of scheduled examinations); see also Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  In the present case, the Board finds the presumption of administrative regularity, as it applies to the mailing of the November 1970 VA letter requesting additional evidence, has not been rebutted.  

The appellant next asserts that the October 1970 informal claim remains pending, as it was never adjudicated by VA.  The RO determined this claim was abandoned because neither the appellant nor his mother ever responded to the November 1970 VA letter, or otherwise submitted additional evidence.  The appellant further contends no additional evidence was required, as the October 1970 claim was accompanied by a statement from a private physician.  He believes the RO had sufficient evidence to decide the claim in 1970, but failed to do so.

A claim is considered abandoned when a claimant does not supply information requested by VA within one year of the request.  38 C.F.R. § 3.158.  When a claim is abandoned, the appellant must file a new claim, and the effective date will not be earlier than the date of receipt of the new claim.  Id.  

Here, the Board finds the appellant abandoned the October 1970 claim.  The appellant's mother provided the private examiner's report, which was both missing a page and not sufficient to establish the helpless child status of the appellant.  The RO noted in a November 1970 deferred rating decision that this private report also concluded the appellant's convulsive disorder was responding to medication; thus, the RO could not reasonably conclude the appellant was permanently incapable of self-support.  The RO determined that at the time the October 1970 claim was filed, not all the evidence necessary to adjudicate the claim had been provided.  The VA solicited the appellant's mother to provide that evidence, and she did not respond.  

For these reasons, the Board concludes the October 30, 1970 claim filed by the appellant was abandoned.  Thus, the award of an effective date based on the receipt of this claim is not warranted.  

The appellant next contends an informal claim for DIC benefits was filed by the appellant on or about June 22, 2001.  In support thereof the appellant submitted in February 2005 a copy of a VA Form 21-4138, Statement in Support of Claim, dated June 22, 2001.  This document requests DIC benefits for the appellant.  This document is not, however, date-stamped or otherwise marked as having ever been received by VA.  Furthermore, no copy of this document is found within the claims file prior to February 2005.  The appellant asserts that a copy of this document was located in his file at the local office of his veterans service organization (VSO), and that the benefit of the doubt should be given the appellant that this claim was in fact properly filed with VA in 2001.  

While the Board is sympathetic to the appellant's claim, he has offered no evidence that this claim was ever actually filed with any VA office prior to February 2005.  The Court has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In applying this legal principle to the present instance, the presumption of regularity applies to VA's actions following receipt of a claim.  It is presumed that VA properly processed all claims submitted by the Veteran or his representative, including affixing evidence of the date of receipt by VA, and associating the claim with the claims folder.  Clear evidence is required to rebut the presumption of regularity. See id.; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994).  As such, it cannot serve as the basis for an effective date for his claim for DIC benefits.  

The appellant requests the Board apply the presumption of administrative regularity to the actions of the local VSO, such that the June 2001 claim is presumed to have been filed with VA at that time.  In this regard, the Board acknowledges that although the presumption of regularity usually runs in favor of the government it may be equally applicable and applied in favor of individuals litigating against the government.  Marsh v. Nicholson, 19 Vet. App 381, 385-86 (2005).  Even applying this presumption and assuming this statement was submitted to the VSO, this statement simply does not rebut the presumption of regularity which holds that if the Veteran properly mailed a letter to VA, or the VSO delivered the letter to VA, that it would have been placed in his claims file.  See Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefragable to overcome that presumption."); see e.g. Echevarria-North v. Shinseki, 2011WL 195531, *2 (Vet. App. Jan. 21, 2011)(finding even if the appellant's argument that the presumption of regularity applied to the VSO, it did not necessarily impact the finding that there was no evidence that VA received a claim); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains").  The Court has held that the presumption of receipt is not invoked lightly and requires proof of mailing, a dated receipt or evidence of mailing apart from self-serving testimony.  Rios v. Mansfield, 21 Vet. App. 481, 483 (2007).  In this case, there is no evidence that VA received the June 2001 claim nor is there evidence sufficient to invoke a presumption of receipt.    

Thus, upon review of the totality of the record, the Board finds the October 1970 was abandoned by the appellant's mother upon her failure to respond to VA's November 1970 request for additional information.  The Board further finds that because another claim for DIC benefits based on recognition as a helpless child was not received by VA prior to August 29, 2003, that was the proper effective date for the award of these benefits.  As the preponderance of the evidence is against an effective date prior to August 29, 2003, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date prior to August 30, 2003, for the award of dependency and indemnity compensation benefits based on recognition of the appellant as a helpless child is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


